 Case 20-50129        Doc 103      Filed 08/06/20 Entered 08/06/20 13:13:40           Desc Main
                                    Document     Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division


                                                  )
In re:                                             )
                                                   )          Chapter 11
JOHN ALAN ROSS,                                    )
                                                   )          Case No. 5:20-BK-50129
                        Debtor.                    )
                                                   )


                          MOTION FOR LEAVE TO WITHDRAW
                          AND FOR SUBSTITUTION OF COUNSEL

         Kristen E. Burgers and her firm, Hirschler Fleischer, P.C., hereby move this Court pursuant

to Local Rule 2091-1 for leave to withdraw as counsel for William A. Truban, Jr. (“Truban”) and

Ride On Moto, Inc. (“ROM”) in this case and for the substitution of Augustus C. Epps, Jr. and the

firm Williams Mullen in their place and stead as counsel for William A. Truban, Jr. and Ride On

Moto, Inc. herein. In support thereof the undersigned represents to this Court as follows:

         1.     Kristen E. Burgers of Hirschler Fleischer, P.C. is currently counsel of record for

Truban and ROM in this case.

         2.     Truban and ROM wish to secure new counsel to represent their interests in this

case.

         3.     In accordance with the wishes of Truban and ROM, Kristen E. Burgers and

Hirschler Fleischer, P.C. seek to withdraw as counsel in order to permit the substitution of

Augustus C. Epps, Jr., and Williams Mullen as their counsel of record. Counsel represents that

Truban and ROM have been provided reasonable notice of the proposed withdrawal of

Ms. Burgers and Hirschler Fleischer as their counsel herein and have consented to the proposed

withdrawal and substitution of counsel, as evidenced by the signatures at the foot of this motion.
 Case 20-50129        Doc 103     Filed 08/06/20 Entered 08/06/20 13:13:40         Desc Main
                                   Document     Page 2 of 4



       WHEREFORE, Kristen E. Burgers and Hirschler Fleischer, P.C. move this Court for entry

of the attached order permitting them to withdraw as counsel to William A. Truban, Jr., and Ride

On Moto, Inc. and substituting Augustus C. Epps, Jr. and the law firm Williams Mullen, P.C. as

counsel of record in this case.

August 6, 2020                              KRISTEN E. BURGERS and
                                            HIRSCHLER FLEISCHER, P.C.



                                             /s/ Kristen E. Burgers
                                             Kristen E. Burgers (VSB No.67997)
                                             HIRSCHLER FLEISCHER, P.C.
                                             8270 Greensboro Drive, Suite 700
                                             Tysons, VA 22102
                                             Telephone: 703.584.8900
                                             Facsimile: 703.584.8901
                                             E-mail:       kburgers@hirschlerlaw.com

                                             Withdrawing counsel for William A. Truban, Jr.
                                             And Ride On Moto, Inc.


                                             AUGUSTUS C. EPPS, JR. and
                                             WILLIAMS MULLEN


                                             /s/ Augustus C. Epps, Jr.
                                             Augustus C. Epps, Jr. (VSB No. 13254)
                                             WILLIAMS MULLEN
                                             200 South 10th Street, Suite 1600
                                             Richmond, Virginia 23219
                                             Telephone: 804-420-6543
                                             Facsimile: 804-420-6507
                                             E-mail:       aepps@williamsmullen.com

                                             Substituting counsel for William A. Truban, Jr.
                                             And Ride On Moto, Inc.
 Case 20-50129      Doc 103     Filed 08/06/20 Entered 08/06/20 13:13:40         Desc Main
                                 Document     Page 3 of 4



       In accordance with Local Rule 2091-1, the undersigned, William A. Truban, Jr., and Ride
On Moto, Inc., hereby consent to the withdrawal of counsel and the substitution of counsel
requested above.


                                               /s/ William A. Truban, Jr.
                                               WILLIAM A. TRUBAN, JR.


                                               RIDE ON MOTO, INC.


                                               By: /s/ James McCarthy
                                               Title: President
 Case 20-50129      Doc 103     Filed 08/06/20 Entered 08/06/20 13:13:40         Desc Main
                                 Document     Page 4 of 4



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of August, 2020, I caused a copy of the foregoing
Motion for Leave to Withdraw and for Substitution of Counsel to be served through this Court’s
CM/ECF system and by first class mail, postage prepaid, on the following:

                            Andrew S. Goldstein, Esquire
                            Magee Goldstein Lasky & Sayers, P.C.
                            Post Office Box 404
                            Roanoke, VA 24003
                            Counsel for Debtor

                            William E. Callahan, Jr., Esquire
                            Gentry Locke
                            Post Office Box 40013
                            Roanoke, VA 24022
                            Subchapter V Trustee




                                               /s/ Kristen E. Burgers
                                               Kristen E. Burgers


43104387_1
